        Case 2:19-cv-00427-SMJ      ECF No. 8   filed 05/27/20   PageID.34 Page 1 of 2

                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
1
                                                              May 27, 2020
2                                                                 SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     LANCE A. THOMASON,                          No. 2:19-cv-00427-SMJ
5
                               Plaintiff,
6                                                ORDER DISMISSING
                  v.                             COMPLAINT
7
     UNITED STATES,
8
                               Defendant.
9

10         By Order filed March 11, 2020, the Court advised Plaintiff Lance A.

11   Thomason of the deficiencies of his Complaint, ECF No. 1, and granted him the

12   opportunity to voluntarily dismiss this action within sixty days. ECF No. 7.

13   Plaintiff, a prisoner at the Washington Corrections Center in Shelton, Washington,

14   is proceeding pro se and in forma pauperis. Defendant has not been served. The

15   Court cautioned Plaintiff that if he chose not to voluntarily dismiss this action, the

16   Court may dismiss it for lack of subject matter jurisdiction under Federal Rule of

17   Civil Procedure 12(b)(1). Plaintiff has filed nothing further.

18         Accordingly, IT IS HEREBY ORDERED:

19         1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

20                PREJUDICE for lack of subject matter jurisdiction.




     ORDER DISMISSING COMPLAINT – 1
        Case 2:19-cv-00427-SMJ     ECF No. 8    filed 05/27/20   PageID.35 Page 2 of 2




1          2.     Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

2                 1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

3                 28 U.S.C. § 1915(g).

4          3.     The Clerk’s Office is directed to CLOSE this file.

5          4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

6                 of this Order could not be taken in good faith.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    forward a copy to pro se Plaintiff at his last known address.

9          DATED this 27th day of May 2020.

10                      _________________________
                        SALVADOR MENDOZA, JR.
11                      United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING COMPLAINT – 2
